DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is responsive to the Amendment filed on December 2, 2021. Claims 1-19 and 21 are pending in the case, with claims 1, 11 and 19 in independent form.

Response to Arguments
Applicant’s arguments, see pages 10-12, filed December 2, 2021, with respect to the rejection of claims 1-20 under 35 USC § 101 as being directed toward an abstract idea without significantly more have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 USC § 101 has been withdrawn. 
Applicant’s arguments, see pages 12-15, filed December 2, 2021, with respect to the rejections of claims 1-20 under 35 USC § 103 have been fully considered and are persuasive.  The rejections of claims 1-20 under 35 USC § 103 has been withdrawn.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on April 20, 2020. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.


Previous Claim Rejections - 35 USC § 101 Withdrawn
Applicant’s amendment and arguments in the accompanying remarks overcome the previous rejection of claim 1-20 under 35 U.S.C. 101 as being directed toward an abstract idea without significantly more. The rejection is withdrawn.


Previous Claim Rejections - 35 USC § 103 Withdrawn
Applicant’s amendment and arguments in the accompanying remarks overcome the previous rejections of claims 1-20 under 35 U.S.C. 103. The rejections are withdrawn.

Allowable Subject Matter
Claims 1-19 and 21 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brunsman et al. (Pub. No. US 2012/0030014 A1) is considered relevant in disclosing automatic ad creative generation.
Brunsman et al. (Pub. No. US 2012/0030015 A1) is considered relevant in disclosing automatic abstracted creative generation from a web site.
Lee (Patent No. US 9,779,065 B1) is considered relevant in disclosing displaying graphical content items based on textual content items and CMS accessing a landing 
Lin et al. (Pub. No. US 2018/0004754 A1) is considered relevant in disclosing content generation from extracted content. 
Mikutel et al. (Pub. No. US 2014/0380142 A1) is considered relevant in disclosing web page content clipping and snippets based on content extracted from the HTML or other markup language provided by the page, refer to a short text and/or image preview that can be displayed when representing the web page in a search result list. Mikutel, abstract, para 80.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748. The examiner can normally be reached Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BARBARA M LEVEL/Examiner, Art Unit 2144                                                                                                                                                                                                        

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144